                            LAW OFFICES OF RICHARD E. GRAYSON
                               ATTORNEY AND COUNSELOR AT LAW
                             202 MAMARONECK AVENUE, THIRD FLOOR
                                WHITE PLAINS, NEW YORK 10601
                                              ---

                                     PHONE: (914) 682-0037
                                      FAX: (914) 684-0646
                                   rgrayson@newyorklaw.net

July 15, 2021

Honorable Judge Sean H. Lane
United States Bankruptcy Court
300 Quarropas Street
White Plains, New York 10601

Re:    Linda M. Tirelli, Esq. Multi Case Order to Show Cause
       Justo Reyes Case No. 16-22556 (SHL)
       Karen Jackson Case No. 16-23514 (SHL)
       Janet Berger Case No. 17-22921 (SHL)
       Anastasia Cretekos Case No. 18-22239 (SHL)
       Frank Occhipinti Case No. 18-22690 (SHL)
       Richard Graham Watson Case No. 18-22923 (SHL)
       Douglas Kramer Case No. 18-22940 (SHL)
       Charmaine J. Brown Case No. 18-23036 (SHL)
       Janice K. Desmond Case No. 18-23750 (SHL)
       Suzanne M. Faupel Case No. 19-22007 (SHL)
       Christopher Rocco Gizzo Case No. 19-22051 (SHL)
       John Kolkowski Case No. 19-22172 (SHL)
       Catherine R. Pelle Case No. 19-22229 (SHL)
       David Daniel Akerib Case No. 19-22276 (SHL)
       Sarah Frankel Case No. 19-22281 (SHL)
       Malka Farkas Case No. 19-22520 (SHL)
       Blossom Joyce Consingh Case No. 19-23034 (SHL)


Dear Judge Lane,

Please be advised I am ethics counsel retained to represent Attorney Linda M. Tirelli in the
multi-case Order to Show Cause referenced above. My Notice of Appearance is being filed with
this Court today.

I am writing about the Scheduling Order issued on July 2, 2021. Ms. Tirelli has been working
diligently to amend the plans which she believes are amendable and has advised me she has
completed the amended plans, several of which have already been filed and served.
Unfortunately, she has not been able to reach all clients for signatures.


                                               1
Attached is a letter from Ms. Tirelli requesting an enlargement of time to have her clients
execute the plans prior to filing. She is respectfully requesting a two week extension of time, to
July 29, 2021, to obtain signatures.

Please be advised that I will be out of my office beginning July 20, 2021 and expect to return
sometime on July 27, 2021. During that time, I will not have internet access. Therefore, I request
that all communications addressed to me also be sent to Ms. Tirelli.

Ms. Tirelli has advised me that a hearing has been scheduled for July 21, 2021 at 2 PM. As noted
above, I will not be available at that time and therefore, we request that such hearing be
adjourned to August 11, 2021.

Thank you for your time and attention to this matter.

Sincerely,

/s/ Richard E. Grayson
Richard E. Grayson
Ethics Counsel to Attorney Linda M. Tirelli
cc: Linda M. Tirelli, Esq.
    Krista Preuss, Esq.
    Andy Velez-Rivera, Esq.




                                                 2
